DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 2-8,10-13,15-21, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(USPGPUB 2013/0273875) in view of Corsberg(USPat. 4,812,819)
  -- In considering claim 2, the claimed subject matter that is met by Martin et al(Martin) includes:
	1) receiving, by a computing device, sensor data that is associated with a first sensor and that indicates an alarm condition at a premises is met by the alarm panel(210) which includes a controller(212), and receives input from sensors, detectors or other devices in the alarm system(see: sec[0058]);
2) causing, based on the sensor data, a first type of alarm to be output at the premises, wherein the first type of alarm is associated with a first urgency level is met by the speaker(216) receiving an electrical signal from the controller(212) to produce an audible output, in response to detecting an alarm event(see: sec[0060]);
	3) receiving, from a device located at the premises, additional sensor data that indicates a changed condition at the premises is met by the controller(212) of alarm panel(210) analyzing signals received from the sensors(220,222) to determine whether an alarm event has occurred, and comparing the received signal to a set of criteria to determine whether the alarm event has occurred, such as, receiving a second sensor signal(see: sec[0073]).
	- Martin does not teach:
	1) causing, based on the additional sensor data, a second type of alarm to be output at the premises, wherein the second type of alarm is different from the first type of alarm and associated with a second urgency level higher than the first urgency level.
	Although not specifically taught by Martin, alarm systems which utilize first and second types of alarms to be output, which indicate 
	Since the use of alarms with first and second urgency levels, as well as different types of alarms is well known, as taught by Corsberg, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alarm prioritizing alerts of Corsberg, including first and second urgency levels, into the system of Martin, since this would have further enhanced the effectiveness of the system of Martin, by ensuring that alerts of higher importance would have been readily recognized.
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first sensor comprises a fire sensor, and wherein the additional sensor data is associated with a second sensor comprising at least one of a temperature sensor or an air quality sensor is met by the alarm data indicating type of alarm event, including 
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) sending, to the device located at the premises, a request for the additional sensor data is met by the two-way voice communication session between a central monitoring station, and individuals proximate to the event at the premises, wherein the operator is allowed to listen to the event through a speaker, and communicate information such as questions or other requests for additional information, which allow the operator to determine real events or false alarms(see: sec[0028]).
-- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the device located at the premises comprises a gateway, and wherein the additional sensor data is received via the gateway is met by the device at the premises being an alarm panel(210) which functions as a gateway, and receives data from various sensors(220,222) so as to forward the data to monitoring system(230), alarm server(240), and network(205), via the alarm panel(201)(see: secs[0056-0057]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) wherein the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the Plant alarm messages Window(28)(see: Corsberg, column 10, lines 28-46)
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as:
1) the additional sensor data further indicates, after a communication between the computing device and the device located at the premises is disrupted, a verification of the alarm condition at the premises is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established (see: sec[0025 ]).
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data further indicates an escalation of the alarm condition at the premises is met by the information communicated via the speaker including information such as an intruder being still present, or individuals being injured and needing medical attention, which are indicative of escalated alarm conditions(see: sec[0028]).
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the additional sensor data is received via a wireless connection to the device located at the premises is met by the 
  -- Claim 11 recites subject matter that substantially corresponds to the subject matter that is recited in claim 2, and therefore, is met for the reasons as discussed in the rejection of claim 2 above.
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the computing device comprises a first sensor at the first location, and wherein the first sensor data is associated with the first sensor is met by the alarm panel(210) including a microphone(218), which constitutes a sensor that provides data to the alarm panel(210)(see: sec[0058]).
  -- Claim 13 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data and the second sensor data are sent to a second location different from the first location is met by the  controller(212) of the alarm panel(210), receiving input from sensors and detectors, and thereby sending the data from the sensors to a monitoring system(230) or server(240)(see: sec[0059]).
-- Claim 15 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the second type of alarm associated with the second urgency level differs from the first type of alarm associated with the first urgency level by one or more of a scope, a duration, or an intensity is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent to the Plant alarm messages Window(28)(see: Corsberg, column 10, lines 28-46).
  -- Claim 16 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the first sensor data is from a first sensor, and the second sensor data is from a second sensor different from the first sensor is met by the various sensors and detectors which provide data input to the alarm panel(210), and wherein any of the various sensors would have readily constituted respective, first and second sensors, providing respective first and second sensor data to the alarm panel(210).
  -- Claim 17 recites substantially the exact same subject matter as that of claim 2, and therefore, is met for the reasons of record as discussed in the rejection of claim 2 above.
-- Claim 18 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the computing device being remotely located at a second location that is remote from the first location of the alarm is met by the alarm panel(210) being located remotely from the speaker that outputs the alarm signal, which outputting an audible alarm sound to the speaker, based on detected alarm events(see: sec[0060]).
  -- Claim 19 recites substantially the exact same subject matter as that of claim 6, and therefore, is met for the reasons of record as discussed in the rejection of claim 6 above.
-- Claim 20 recites subject matter that is met as discussed in claim 17 above, as well as:
	1) the first type of alarm is associated with a building-based alarm and the second type of alarm is associated with a non-building-based alarm is met by the first alarm being an output by the speaker at a location on which the sensor detects an event(see: sec[0060]), and the second alarm of Corsberg being related to a non-building based alarms, as seen in figure 10A).
  -- Claim 21 recites subject matter that is met as discussed in claim 17 above, as well as:
1) the second sensor data further indicates, after a communication between the computing device and the first location is disrupted, the alarm condition at the first location is met by the wireless data channel transmitting alarm data over the wireless data channel by providing increased reliability, when voice communications are unable to be established (see: sec[0025]).
  -- Claim 27 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first type of alarm comprises one of an audio alert, a siren, a message, actuation of a device, actuation of a door lock, actuation of a fire extinguisher, execution of an operation, or an alert to a service agency is met by the speaker(216) receiving an electrical signal from the controller(212) to produce an audible output, in response to detecting an alarm event(see: sec[0060]);
	2) the second type of alarm comprises a different one of the audio alert, the siren, the message, the actuation of the device, the actuation of the door lock, the actuation of the fire extinguisher, the execution of the operation, or the alert to the service agency is met by the second type of alarm of Corsberg, being of higher intensity, based on the special high level alarm message that is sent .
Claims 9,14, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al(Martin) in view of Corsberg, for the reasons as discussed in claim 2 above, and further in view of Examiner’s statement of Official Notice.
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the first type of alarm associated with the first urgency level comprises a first duration and the second type of alarm associated with the second urgency level comprises a second duration greater than the first duration.
	Although Martin does not specifically teach first and second type of alarms, having respective first and second urgency levels comprising first and second durations, Martin does teach that configurable durations of time may be implemented in the system, such that the alarm system may wait a predetermined amount of time before placing calls to the monitoring station so as to indicate alarm conditions(see: sec[0030]).  This implies that Martin is interested in discerning alarm data, for the purpose of ensuring that false alarms are mitigated in the system. 

-- Claims 14 and 25 recite subject matter that is met as discussed in claim 11 above, except for:	
	1) the first sensor data indicates a presence at the first location and the second sensor data comprises captured video from a camera;
	2) the sensor data comprises presence sensor data, and wherein the additional sensor data comprises at least one of a recorded video footage or facial recognition information.
	Although not specifically taught by Martin, The examiner takes Official Notice that, in the alarm art, use of data captured from a video 
premises.
REMARKS:
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but are deemed moot in view of new grounds of rejection.  Furthermore, in accordance with MPEP 2144.03(c), since the applicant has not traversed or challenged the subject matter pertaining to the rejections under Official Notice, that subject matter is henceforth considered applicant’s admitted prior art.
Applicant’s arguments have overcome the Rejection under 35 U.S.C. 112, and the Duplicate Claim warning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/DARYL C POPE/Primary Examiner, Art Unit 2687